Fourth Court of Appeals
                                San Antonio, Texas
                                     January 15, 2015

                                   No. 04-14-00812-CV

               IN THE ESTATE OF CONSUELA PERKINS ULBRICH,

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-0686
                    Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

      Appellant’s Motion for Temporary Order Staying Enforcement of the Summary
Judgment is DENIED.


                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court